       Case 1:21-cv-00100-EGS Document 113-1 Filed 08/02/21 Page 1 of 10




                              UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA



 NANCY GIMENA HUISHA-HUISHA, on
 behalf of herself and others similarly situated,

                     Plaintiffs,

         v.                                                      Civ. A. No. 21-100 (EGS)

 ALEJANDRO MAYORKAS, Secretary of
 Homeland Security, et al.,

                     Defendants.


                         DECLARATION OF DAVID SHAHOULIAN

       I, David Shahoulian, pursuant to 28 U.S.C. § 1746 and based upon my personal knowledge,

as well as documents and information made known or available to me from official records and

reasonably relied upon in the course of my employment, hereby declare as follows:

   1. I am the Assistant Secretary for Border and Immigration Policy at the Department of

Homeland Security (DHS or Department) and have been in this role since January 20, 2021. I

previously served as Deputy General Counsel at DHS from June 29, 2014 to January 19, 2017.

   2. I submit this declaration to alert the Court to the adverse consequences of a preliminary

injunction prohibiting the Government from applying the Centers for Disease Control and

Prevention’s (CDC) Order Suspending the Right to Introduce Certain Persons from Countries

where a Quarantinable Communicable Disease Exists [“CDC Order”], 85 Fed. Reg. 65806 (Oct.

16, 2020), or any similar order, to the putative class in this case.

   3. As explained in more detail below, the United States is currently encountering record

numbers of noncitizens, including families, at the border. These encounter rates have strained

DHS operations and caused border facilities to be filled beyond their normal operating capacity,

                                                    1
         Case 1:21-cv-00100-EGS Document 113-1 Filed 08/02/21 Page 2 of 10




impacting the ability to employ social distancing in these congregate settings. At the same time,

DHS is also experiencing significantly increased rates of noncitizens testing positive for COVID-

19. In light of these and other considerations, enjoining the application of the CDC Order to

families would exacerbate overcrowding at DHS facilities and create significant public health

risks.

    4. Since January 2021, the Department has engaged in extensive efforts to increase its

capacity to safely process asylum seekers and other noncitizens. Among other things, DHS has

worked tirelessly to build capacity and to create innovative new approaches to allow asylum

seekers and other noncitizens to be processed in a manner that ensures their health and safety, and

that of DHS officers and the American public. Those efforts—which are the product of extensive

collaboration with other U.S. Government agencies, foreign governments, and non-governmental

organization (NGO) partners—have been successful in significant respects as detailed below.

    5. The Department lacks sufficient capacity to safely hold and process all individuals seeking

to enter the United States during the global pandemic if the U.S. Government were restricted in its

ability to implement the CDC Order. These capacity challenges are particularly acute with respect

to families. DHS continues to have severely limited capacity to hold and process families, and the

current migrant surge and ongoing pandemic have only compounded these issues.

    6. If the CDC Order is enjoined with respect to families, the increased number of families

seeking to enter the United States would each require additional processing related to admissibility,

which would in turn require them to be held for longer periods in increasingly crowded conditions.

Moreover, due to such conditions and other capacity constraints, DHS would effectively need to

release a growing number of families into border communities, which risks overwhelming the local

testing, isolation, and quarantine infrastructure DHS has worked to create and will thus burden



                                                 2
        Case 1:21-cv-00100-EGS Document 113-1 Filed 08/02/21 Page 3 of 10




local healthcare systems and strain healthcare resources. An injunction restricting implementation

of the current CDC Order as to families will result in an immediate increased risk of harm from

COVID-19 for noncitizens in DHS custody, DHS personnel, and potentially the public.

   I.      The U.S. Government’s Efforts to Build Capacity and Improve Processing

   7. Since January 2021, the U.S. Government has engaged in extensive and varied efforts to

improve the immigration processing systems at the border, while also dealing with challenges

presented by the COVID-19 pandemic and the current influx of noncitizens seeking refuge in the

United States.

   8. First, the Government has worked to significantly increase its ability to safely process and

house individuals encountered between ports of entry after crossing into the United States. U.S.

Customs and Border Protection (CBP) and the Department of Health and Human Services, for

example, have stood up numerous emergency facilities in the United States (and retrofitted existing

ones) to increase their ability to safely hold and process individuals—particularly unaccompanied

children (UCs) and families—encountered after crossing between ports of entry. U.S. Immigration

and Customs Enforcement (ICE) has transitioned existing facilities for the processing and testing

of families, and it has entered into a contract with a non-profit social service organization to add

over 1,200 additional beds to ICE’s family housing capacity. And the Department has transferred

hundreds of personnel from various component agencies around the country to the southwest

border to assist with the processing and care of individuals encountered at the border.

   9. Second, the Department has also taken significant steps to develop systems to facilitate

testing, isolation, and quarantine of those individuals who are not immediately returned to their

home countries after encounter. Across most of the southwest border, these systems were

developed by DHS in coordination with state and local jurisdictions, non-governmental


                                                 3
       Case 1:21-cv-00100-EGS Document 113-1 Filed 08/02/21 Page 4 of 10




organizations, and other private entities. In the Del Rio sector, where there is limited non-

governmental organization capacity, the Department set up a system for testing and non-

congregate sheltering involving private contractors and ICE family facilities. Due to infrastructure

and resource limitations, it is not feasible to replicate this latter system across the border.

    10. Third, the U.S. Government also engaged in several lines of effort to improve its capacity

to safely process asylum seekers and other individuals through U.S. ports of entry. For example,

the U.S. Government—in collaboration with international organizations and domestic non-

governmental organizations—rapidly developed an innovative system to register, test, and

transport certain individuals previously returned to Mexico pursuant to the Migrant Protection

Protocols (MPP) for safe and orderly processing into the United States through various ports of

entry at the southwest border. To date, the U.S. Government has processed approximately 13,000

individuals, including many families, pursuant to its Title 8 authorities through this program.

    11. The U.S. Government has also engaged with international humanitarian organizations and

non-governmental organizations to establish similar streamlined systems for the U.S. processing

of other individuals, particularly families, who may qualify for an exception to the CDC Order for

humanitarian reasons. Under these systems, non-governmental organizations identify and refer

families and other individuals in vulnerable situations in Mexico to DHS for possible exception

from expulsion, based on the totality of the circumstances, on a case-by-case basis, as determined

by DHS in accordance with the CDC Order. Once they test negative for COVID-19, such

individuals may be processed pursuant to Title 8 authorities at designated ports of entry. To date,

over 16,000 individuals have been processed into the United States through these CDC-authorized

processes.




                                                   4
         Case 1:21-cv-00100-EGS Document 113-1 Filed 08/02/21 Page 5 of 10




   12. DHS is committed to continuing to use mechanisms like those described above to allow

the safe processing of vulnerable families under Title 8 for as long as Title 42 remains applicable

to families.

   II.      An Injunction Would Result in Severe Capacity Limitations Endangering Non-
            Citizens, DHS Employees, and Others

   13. Despite the U.S. Government’s efforts to build safe processing capacity, DHS’s application

of the CDC Order remains necessary, while the pandemic continues, to prevent COVID-19

exposure risks to DHS personnel, individuals seeking entry to the United States, and border

communities. This risk has recently increased due to the recent spread of the highly transmissible

COVID-19 Delta variant. The rates at which encountered noncitizens are testing positive for

COVID-19 have increased significantly in recent weeks. And although the rate of infection among

CBP officers had been declining, this rate recently began increasing again, even though the

percentage of officers and agents who have been fully vaccinated has grown significantly since

January. This has led to increasing numbers of CBP personnel being isolated and hospitalized.

   14. Unlike at ports of entry, where DHS can better manage the volume and rate at which

individuals are processed, there is substantially less ability to manage or control the volume and

rate of encounters that may occur between the ports. Without the CDC Order, DHS would likely

encounter increased numbers of families crossing the border between the ports of entry. And the

Department would be faced with processing all such families under Title 8—which is significantly

more extensive and time consuming than Title 42 processing—regardless of the number of

individuals encountered on a given day. DHS must often transport such noncitizens in passenger

vehicles, including from remote locations, to U.S. Border Patrol stations or other CBP facilities

for additional processing in congregate settings. Each of these interactions—encounter, custody,



                                                5
       Case 1:21-cv-00100-EGS Document 113-1 Filed 08/02/21 Page 6 of 10




transportation, and holding in congregate setting—increases the risks of COVID-19 exposure and

transmission.

    15. As noted in the CDC Order itself, CBP facilities are designed for short-term holding and

initial processing, generally prior to transfer to another agency, such as ICE or the Office of

Refugee Resettlement (ORR) within HHS, which houses UCs until they can safely be placed with

sponsors. They are not designed to hold individuals for extended periods of time, particularly

during a pandemic when social distancing and isolation are needed to limit the spread of disease.

The congregate nature of these facilities restricts the ability to quarantine, isolate, and enable social

distancing by persons who are or may be infected with COVID-19. As these CBP facilities become

overcrowded during a surge, bottlenecks in immigration processing develop, along with

bottlenecks in ICE transportation, detention capacity for families and single adults, and ORR

capacity for UCs. As a result, noncitizens’ length of stay in DHS custody extends significantly.

    16. Moreover, CBP’s already limited border processing capacity has been greatly reduced

through the implementation of public-health protocols designed to mitigate COVID-19

transmission. Under current protocols, CBP aims to maintain 25 percent capacity at many of its

facilities, and up to 50 percent capacity at specialized central processing centers and soft sided

facilities. Loss of the ability to expel families pursuant to the CDC Order will directly contribute

to the Department’s inability to maintain critical COVID-19 capacity controls.

    17. Importantly, the ability to expel certain covered noncitizens under the CDC Order does not

result in the expulsion of every individual encountered at the border; DHS must still process

noncitizens not covered by the Order, noncitizens excepted from the Order on a case-by-case basis,

and noncitizens for whom expulsion is not available for other reasons. Due to a variety of factors,

including an historic surge in southwest border encounters in recent months, CBP has been



                                                   6
       Case 1:21-cv-00100-EGS Document 113-1 Filed 08/02/21 Page 7 of 10




encountering a significant and growing number of individuals who must be held for processing in

congregate facilities.

   18. In May and June 2021, for example, CBP recorded over 180,000 and 188,000 encounters,

respectively, at the southwest border. During this period, CBP encountered over 6,000 individuals

per day, including about 500 UCs and 1,650 individuals in family units. These constitute the

highest numbers of monthly encounters recorded by CBP in more than twenty years, including

during previous surges when the Department was not constrained by COVID-19 capacity

considerations. As noted above, due to COVID-19-related guidance, border facilities are currently

expected to operate at only 25 to 50 percent capacity, depending on individual facility

infrastructure and facility type. Due to this combination of factors, many CBP facilities are already

over that capacity—many significantly so, even with the CDC Order in place.

   19. Based on preliminary data, the number of border encounters continued to increase in July

2021. Over the first 29 days of July, CBP encountered an average of 6,779 individuals per day,

including 616 unaccompanied children and 2,583 individuals in family units. Overall, according

to preliminary data, CBP is likely to have encountered about 210,000 individuals in July, the

highest monthly encounter number since Fiscal Year 2000. July also likely included a record

number of unaccompanied child encounters, exceeding 19,000, and the second-highest number of

family unit encounters, at around 80,000.

   20. Moreover, these historic encounter levels have not been evenly distributed across the

southwest border. Two Border Patrol sectors—Rio Grande Valley (RGV) and Del Rio—have

experienced a disproportionate amount of these encounters. For example, the RGV sector alone

saw over 51,000 and 59,000 encounters in May and June 2021, respectively; and based on

preliminary data, there appear to have been about 78,000 RGV encounters in July. These two



                                                 7
       Case 1:21-cv-00100-EGS Document 113-1 Filed 08/02/21 Page 8 of 10




sectors have also experienced a disproportionate amount—about 71 percent—of family

encounters. As a result, facilities in these two sectors have been significantly more over-capacity

relative to others.

    21. As of August 1, 2021, the U.S. Border Patrol was at 389 percent of its overall COVID-19

adjusted capacity along the southwest border. On that date, the Border Patrol had 17,778

noncitizens in custody (2,233 of whom were UCs) at its Border Patrol facilities, despite a COVID-

19 adjusted capacity of 4,706. More specifically, the Border Patrol was over capacity in seven of

its nine southwest border sectors. As of August 1, the RGV sector—which has been the epicenter

of the current surge—was holding 10,002 noncitizens and was thus 783 percent over its COVID-

19 adjusted capacity of 1,278 and 287 percent over its normal, non-adjusted capacity of

3,485. Within RGV, noncitizen families and UCs are primarily transferred to a temporary

processing facility in Donna, Texas in the RGV, which has a normal operating capacity of 1,625

and a COVID-19 adjusted capacity of 813 based on CDC recommended guidelines. Within nine

days of this facility opening on February 9, 2021, it had already exceeded its normal non-COVID-

19 operating capacity with more than 1,000 noncitizens in custody. As of August 1, this facility

was operating at 446 percent of its COVID-19 adjusted capacity, and 223 percent of its normal

non-COVID-19 operating capacity, with 3,623 noncitizens in custody.

    22. These capacity figures are extremely worrisome, particularly because of the continued

spread of the highly transmissible Delta variant. Overcrowding challenges DHS’s ability to

effectively execute many of its core public health mitigation and countermeasure activities.

Additionally, higher rates of COVID-19 transmission within a DHS facility could quickly impede

the Department’s ability to utilize that facility’s maximum capacity, further lowering the overall

processing and holding capacity along the southwest border. Indeed, the Department’s operations



                                                8
       Case 1:21-cv-00100-EGS Document 113-1 Filed 08/02/21 Page 9 of 10




have already been impacted by significantly increased positivity rates among individuals in its

facilities, including families.

    23. Monthly family encounter rates have generally been increasing since April 2020, rising

100-fold from 738 encounters in April 2020 to over 75,000 in July 2021. Due to the impacts of

the current pandemic, and the deteriorating economic conditions and increasing instability in the

region from which the migrants originate, such encounters may increase further in the coming

months. Based on current trends, the Department expects that total encounters this fiscal year are

likely to be the highest ever recorded. The Department also expects that these numbers will climb

even higher if the CDC Order is enjoined.

    24. If an injunction is issued with respect to families, DHS will be required to process

additional families under Title 8, requiring additional staff and space due to increased processing

times. Processing a family under Title 42 typically takes 10 to 15 minutes and is largely conducted

outdoors, while processing a family for Title 8 can take 1.5 to 3 hours and is generally conducted

indoors. Processing all families under Title 8 will thus generally require DHS to hold significantly

increased numbers of individuals in a variety of congregate settings, including during

transportation to Border Patrol stations or other CBP facilities, and to process them at such

facilities. Because many Border Patrol stations and other CBP facilities along the southwest border

are already over operating capacity, increasing the number of individuals required to be held at

such facilities would further limit the ability to employ social distancing and other COVID-19

related countermeasures.

    25. The CDC has determined that the expulsion of certain noncitizens is necessary to protect

public health because DHS is simply unable to process all noncitizen families safely under current

circumstances, and particularly in the event of a large-scale influx.            Enjoining DHS’s



                                                 9
      Case 1:21-cv-00100-EGS Document 113-1 Filed 08/02/21 Page 10 of 10




implementation of the CDC Order as to families would therefore endanger noncitizens in DHS

facilities, DHS personnel, and ultimately the general public.


                                 *              *               *

   26. The United States has been built by generations of immigrants in search of refuge. In line

with that tradition, the Department is committed to ensuring that asylum seekers and other

noncitizens seeking protection are treated with dignity and compassion. At the same time, the

ongoing COVID-19 pandemic presents complex and dynamic challenges relating to public health

that limit the Department’s ability to process all such individuals safely under normal procedures.

These challenges have been greatly exacerbated by the rise in novel COVID-19 variants, including

the Delta variant. The Department continues to work tirelessly to address those challenges as they

emerge and implement procedures as needed to promote the health and safety of noncitizens, DHS

personnel, border communities, and the American public. During this period and given the unique

public health danger posed by the ongoing pandemic, implementation of the CDC Order is critical

to preventing overcrowding and the spread of infection within DHS facilities.



                                      Executed on August 2, 2021.


                                      _______________________________________
                                      David Shahoulian
                                      Assistant Secretary for Border and Immigration Policy
                                      U.S. Department for Homeland Security




                                                10
